Name: Commission Regulation (EEC) No 2143/89 of 17 July 1989 amending Commission Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors following the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 205/26 Official Journal of the European Communities 18 . 7 . 89 COMMISSION REGULATION (EEC) No 2143/89 of 17 July 1989 amending Commission Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors following the introduction of the combined nomenclature Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as amended by Regulation (EEC) No 1672/89 (2), and in particular Article 15 thereof, Whereas, pursuant to the second subparagraph of Article 15 ( 1 ) of Regulation (EEC) No 2658/87, technical amendments to Community acts which include the combined nomenclature are to be made by the Commission ; Whereas Commission Regulation (EEC) No 2169/86 of 10 July 1986 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors ('), as last amended by Regulation (EEC) No 165/89 (4), must be adapted technically and on certain points of substance to take account of the combined nomenclature ; Article 1 Annex I to Regulation (EEC) No 2169/86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1 989 . This Regulation shall be binding in its entirety and directly applicable in ^11 Member States. Done at Brussels, 17 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 256, 7 . 9 . 1987, p. 1 . 0 OJ No L 169, 19 . 6 . 1989, p. 1 . (') OJ No L 189, 11 . 7. 1986, p. 12. (4) OJ No L 20, 25. 1 . 1989 , p. 14. 18 . 7 . 89 Official Journal of the European Communities No L 205/27 ANNEX 'ANNEX I CN code Description Quantity of starch needed to produce one tonne  Coefficient  A. BASIC STARCHES (') ex 1108 Starches ; inulin :  Starches : 1108 11 00   Wheat starch 1,00 1108 12 00 Maize (corn) starch 1,00 1108 13 00   Potato starch 1,00 ex 1108 19   Other starches : 1108 19 10    Rice starch 1,00 B. THE FOLLOWING DERIVED PRODUCTS WHEN BASE ON THE ABOVE : 1702 Other sugars , including chemically pure lactose , maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : \ ex 1702 30  Glucose and glucose syrup, not containing fructose or contai ­ ning in the dry state less than 20 % by weight of fructose :   Other :    Containing in the dry state 99 % or more by weight of glucose : 1702 30 51     In the form of white crystalline powder, whether or not Agglomerated 1,304 1702 30 59     Other (2)    Other : 1,00 1702 30 91     In the form of white crystalline powder, whether or not agglomerated 1304 1702 30 99     Other (2) 1,00 ex 1702 40 Glucose and glucose syrup, containing in the dry state at least 20% but less than 50% by weight of fructose : 1702 40 90   Other (2) 1,00 ex 1702 90  Other, including invert sugar : 1702 90 50   Maltodextrine and maltodextrine syrup :    In the form of white crystalline powder, whether or not agglomerated 1,304 Other (2) 1,00   Caramel ;    Other : 1702 90 75     In the form of powder, whether or not agglomerated 1,366 1702 90 79     Other (2) 0,95 No L 205/28 Official Journal of the European Communities 18 . 7 . 89 CN code Description Quantity of starch needed to produce one tonne  Coefficient  ex 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives :  Other polyhydric alcohols : 2905 43 00   Mannitol 1,52 2905 44   D-glucitol (sorbitol) :    In aqueous solution : 2905 44 1 1     Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content (3) 1,068 2905 44 19 Other 0    Other : 0,944 2905 44 91     Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 1,52 2905 44 99     Other 1,52 3505 Dextrins and other modified starches (for example, pregelatinized or esterified starches), glues based on starches, or on dextrins or other modified starches : ex 3505 10  Dextrins and other modified starches : 3505 10 10   Dextrins   Other modified starches : 1,174 3505 10 90    Other 1,174 3505 20  Glues : 3505 20 10   Containing, by weight, less than 25 % of starches or dextrins or other modified starches 0,30 3505 20 30   Containing, by weight, 25 % or more but less than 55 % of starches or dextrins or other modified starches 0,59 3505 20 50   Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches 0,94 3505 20 90   Containing, by weight, 80 % or more of starches or dextrins or other modified starches 1,174 ex 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dres ­ sings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included : 3809 10  With a basis of amylaceous substances : 3809 10 10   Containing by weight of such substances less than 55 % 0,59 3809 10 30   Containing by weight of such substances 55 % or more but less than 70 % 0,82 3809 10 50   Containing by weight of such substances 70 % or more but less than 83 % 1,00 3809 10 90   Containing by weight of such substances 83 % or more 1,174 18 . 7. 89 No L 205/29Official Journal of the European Communities CN code Description Quantity of starch needed to produce one tonne  Coefficient  ex 3823 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : 3823 60  Sorbitol other than that of CN code 2905 44 :   In aqueous solution : 3823 60 1 1    Containing 2 % or less by weight of D-mannitol , calcu ­ lated on the D-glucitol content (3) . 1,068 3823 60 19    Other (3)   Other : 0,944 3823 60 91    Containing 2 % or less by weight of D-mannitol, calcu ­ lated on the D-glucitol content 1,52 3823 60 99    Other 1,52 (') The coefficient shown applies to starch with a dry matter content of at least 87 % in the case of maize , rice and wheat starches, and at least 80% in the case of potato starch . The production refund payable for basic starch of a lower dry matter content than that shown is to be adjusted using the following formula : 1 . Maize, rice of wheat starch : Actual % dry matter 87 x Production refund 2 . Potato starch : Actual % dry matter 80 x Production refund The dry matter content of starch is determined by the method laid down in Annex II to Commission Regulation (EEC) No 1908/84 (OJ No L 178 , 5 . 7 . 1984, p. 22). Where the production refund is paid for starch falling within CN code 1108, the purity of starch in the dry matter must be at least 97%. When determining the degree of purity of starch , the method to be used is that set out in Annex II to this Regulation . (2) The production refund is payable for products falling within these CN codes with a dry matter content of at least 78 % . The production refund payable for products falling within these CN codes with a dry matter content lower than 78 % is to be adjusted using the following formula : Actual % dry matter x Production refund 78 ( ) The production refund is payable for D-glucitol (sorbitol) in aqueous solution with a dry matter content of at least 70 % . Where the dry matter content is lower than 70 %, the production refund is to be adiusted usine the following formula : Actual % dry matter x Production refund." 70